Blandford, J.
Where a debtor owed to a firm a note secured by a mortgage, and sent to them certain cotton to sell and to apply the'pro-ceeds upon the indebtedness which he owed them, it was evidently intended that such payment should be applied to the mortgage debt, and-the law would so apply it, although the creditors had previously purchased two other notes made by the same debtor, of which purchase he was ignorant; and if the creditors foreclosed their mortgage for the full amount of the notes secured by it, the debtor could pay the balance in excess of the proceeds of the cotton and defend against the mortgage by-alleging that it had been paid. 71 Ga., 20; Phillips vs. McGuire, (September term, 1884.)
Judgment reversed.